Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 	The application has been amended as follows: claims 1-18 remain pending in the application and are examined below.
Claim Objections
Claims 17-18 are objected to because of the following informalities:  claims 17-18 were before, their status should be changed to “original” or equivalent.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Claim 1 limitation “a fixing portion configured to fix a first unit substrate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
For an example, First, "portion" is a generic substitute for “means”; second, the "portion" is modified by functional language including “configured to fix a first unit substrate”; and third, the "portion" is not modified by sufficient structure to perform the recited function because "fixing" preceding portion describes the function, not the structure of the portion. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. See a suction pad in the specification, para. 95.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 “a fixing portion” is unclear. See https://www.merriam-webster.com/dictionary/fix that is to make firm, stable, or stationary. Since the suction picker including the fixing portion is movable, thus, it is unclear and conflicts with a plain meaning of “fix or fixing”.	
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (JP2015154030) in view of Arai et al (US 2002/0025656) and Menschig (US 7165669).
Regarding claim 1, as best understood, Sekiya shows an apparatus (Figures 1-4) for manufacturing a display device (a wafer 11, Figure 1), the apparatus comprising:
a pressing body portion (10) and a vision hole (10b, Figure 3B) penetrating the body portion (Figures 2, 4-5);
a vision camera (12, Figures 2, 4-5) above the vision hole; and
a suction picker (12c, Figures 3A-B) comprising a fixing portion (a portion of a bottom surface of the collet 10) configured to fix a first unit substrate (a chip 23. See https://www.merriam-webster.com/dictionary/fix that is to hold or direct steadily, therefore, the bottom surface of the collet 10 is for holding the chip 23 and meets the fixing portion) in a vacuum suction manner (Para. 22 “suction ports 10c”), the fixing portion being spaced in a lateral direction from the vision hole (both Figures 3A-B shows the suction 10c is spaced in a lateral direction from the vision hole 10b).
However, Sekiya fails to show a pressing pad and a discussion of “the fixing portion is configured to fix the first unit substrate, in response to at least one of alignment mark on the first unit substrate being recognized by the vision camera” as set forth in the claim.
Arai shows a suction device (712, Figure 5) having an elastic pad (4, Para. 34) for suction a chip (T).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the pressing body of Sekiya to have a transparent rubber, as taught by Arai, in order to prevent any damage from a contact between the pressing pad and the workpiece (substrate or chip).
With regards to “the fixing portion is configured to fix the first unit substrate in response to at least one of alignment mark on the first unit substrate being recognized by the vision camera”, Examiner notes that the suction picker of Sekiya is accurately  aligned above each device (15) for picking up the device (there is a detector or a camera of some sorts, in order to align the picker above the device 15, but Sekiya hasn’t discussed it).
Menschig shows an apparatus (Figures 4A-B) for picking up a workpiece (58), wherein the workpiece has a reference mark (72, Figure 4a), a camera (an imaging system 68), wherein a gripper head is configured to fix the workpiece in response to at least one of alignment mark on the workpiece being recognized by the camera (Col. 9, lines 64-67 cont. Col. 10, lines 1-19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vision camera system of Sekiya to have a camera for a gripper head (picker) configured to fix a workpiece (device) in response to at least one of alignment mark on the workpiece being recognized by the camera, as taught by Menschig, in order to help the fixing portion of the suction picker to accurately align with the device during picking process.
Regarding claims 2-3, since the pressing pad added in the pressing body (a bottom of the collet 10) of Sekiya, the modified apparatus of Sekiya shows that the pressing pad further includes a pressing portion (a portion of the elastic pad 4 of Arai) below the body portion, and the vision hole penetrates the body portion and the pressing portion, wherein the pressing portion is formed of an elastic material (Para. 34 of Arai). See the modification in claim 1 above.
Regarding claim 4, the modified apparatus of Sekiya shows that the body portion has a shape of a frame surrounding the vision hole in a plan view (Figure 3B of Sekiya).
Regarding claim 5, the modified apparatus of Sekiya shows that the body portion is ring-shaped in a plan view (both figures 3A-B have a portion or a circular suction or a ring-shaped suction).
Regarding claim 6, the modified apparatus of Sekiya shows that a stage (a holding table 4 of Sekiya) to support a plurality of unit substrates including the first unit substrate (Figure 4 of Sekiya).
Regarding claim 7, the modified apparatus of Sekiya shows that at least one alignment mark is formed on each of the unit substrates (Figure 1 and Para. 14 of Sekiya “Each of the devices 15 includes a characteristic pattern 17 composed of an element, a wiring, and the like” and Para. 24 “a detection unit 18 a that detects the pattern 17 of the device 15 based on an image captured by the camera 12”), and the vision camera is configured to recognize the at least one alignment mark through the vision hole.
Regarding claim 8, the modified apparatus of Sekiya shows that the pressing pad is movable downward in a z-axis direction to press each of the unit substrates (see the modification in claim 1 and see arrows in Figures 4-5 of Sekiya).
Regarding claim 9, the modified apparatus of Sekiya shows that the pressing pad and the suction picker are movable downward in the z-axis direction to be concurrently placed in contact with the first unit substrate (see the modification in claim 1 and see arrows in Figures 4-5 of Sekiya).
Regarding claim 10, the modified apparatus of Sekiya shows all of the limitations as stated in claims 1 and 6 above including a distance from a top surface of the stage (Figure 4, a top surface of the table 4) to the vision camera (12, Figure 5) is defined as a first height, 
a distance from the top surface of the stage to the pressing pad is defined as a second height (Figure 5), but it is not clear that a value obtained by dividing the second height by the first height is in a range 0.4 to 0.5.
Therefore, it would have been obvious to one having ordinary skill in art at the time the invention was made to have the value obtained by dividing the second height by the first height of any reasonable range including the claimed range (0.4 to 0.5), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges depending on the size and shape, orientation, and focal length of the camera requirements to be manufactured.
Regarding claim 11, the modified apparatus of Sekiya shows that the vision camera and the vision hole are aligned in a z-axis direction (Figures 4-5 of Sekiya).
Regarding claim 12, the modified apparatus of Sekiya shows that a connecting portion (a portion of the collet 10, Figures 2, 4-5 of Sekiya) connecting the pressing pad and the vision camera.
Regarding claim 13, since the pressing pad added in the pressing body (a bottom of the collet 10) of Sekiya, the modified apparatus of Sekiya shows that a bottom of the pressing pad and a bottom of the fixing portion are on a same plane (because there is a body of the collet 10 having the vision hole and the suction).
Regarding claim 14, the modified apparatus of Sekiya shows all of the limitations as stated in claim 1 above including a planar area recognized by the vision camera is defined as a vision area (Figure 2 of Sekiya,  the camera 12 has a vision area or a viewing area on a planar surface of the table 4), a planar area occupied by the vision hole is defined as a penetration area (Figure 2 of Sekiya, the camera has a viewing area or a penetration area through the hole 10b is intrinsically equal or smaller than the vision area).
However, a value obtained by dividing the area of the penetration area by the area of the vision area is equal or less than 1, but it is not clear within in a range 0.8 or greater.
Therefore, it would have been obvious to one having ordinary skill in art at the time the invention was made to have the value obtained by dividing the area of the penetration area by the area of the vision of any reasonable range including the claimed range (0.8 or greater), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges depending on optics and the camera that requirement to be manufactured for properly capturing size and shape of semiconductors, for an example, if there is a large semiconductor, it requires to use a wide angle of a camera for fully viewing the large semiconductor.
Regarding claim 15, the modified apparatus of Sekiya shows a center of the vision area and a center of the penetration area are on a same line parallel to a Z-axis direction (see Figures 4-5 of Sekiya . Since the camera is directly above and centered the hole 10b). 
Regarding claim 16, the modified apparatus of Sekiya shows that the vision camera, the pressing pad, and the suction picker are connected to one another and are movable as one integral body (because there is a body of the collet 10 having the vision hole and the suction as seen in Figures 4-5 of Sekiya).
Regarding claim 17, the modified apparatus of Sekiya shows that the fixing portion is spaced in the lateral direction from the pressing pad (see the discussion in claim 1 above for the pressing pad and Figure 3A, the portion 10a is spaced from the portion formed the hole 10b in the lateral direction).
Regarding claim 18, the modified apparatus of Sekiya shows that the fixing portion comprises a suction pad (see the discussion in claim 1 above for the pressing pad and Figure 3A, the portion 10a is spaced from the portion formed the hole 10b in the lateral direction, therefore, the modification in claim 1 above would have involved only routine skill in the art to accommodate the aforementioned requirements; there are two pads on the bottom of the collet 10. One is for the portion 10a and other is for the portion formed the hole 10b).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the new art for any teaching or matter specifically challenged in the argument. See the reference of Menschig.
If Applicant believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        June 10, 2022